Citation Nr: 1616174	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  11-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to October 1954.  He died in April 1986, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2010.  In that decision, the RO found that although new and material evidence had been received to reopen a previously denied claim, service connection for the cause of the veteran's death remained denied.  

In general, a decision of the RO that is not appealed within the prescribed time period is final.  See 38 U.S.C.A. §  7105.  Here, the Appellant's claim for service connection for the cause of the veteran's death was initially denied in a rating decision dated May 21, 1986, and it undisputed that she did not appeal the decision.  However, additional treatment records were received from St. Vincent's Hospital, pertaining to hospitalizations from April 1985 to March 1986.  Previously, records of St. Vincent's hospitalizations in 1982 had been of record.  According to the date stamp, the new records were received in the administrative division of the RO on May 20, 1986.  Nevertheless, they were not associated with the claims file until after the rating decision, indicating that they were not received in the adjudication division until after the rating decision was issued.  Further support for this interpretation is found in the rating decision, which does not make any reference to these records.  Additionally, notations on the rating decision itself indicate that the rating decision was dictated on May 15, 1986, and typed on May 20, 1986.  Therefore, the Board concludes that although received at the RO on May 20, 1986, these records were not reviewed by the RO in its decision dated May 21, 1986.  

Under the provisions of 38 C.F.R. § 3.156(b) (2015), new and material evidence received after an RO decision, but prior expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If such evidence is new and material, the RO decision does not become final until it is adjudicated in a subsequent rating decision.  Beraud v. McDonald, 766 F 3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).  Here, no later rating decision was issued until the December 2010 rating decision currently on appeal.  The new evidence received in May 1986, consisting of hospital records dated up to less than 3 weeks before the Veteran's demise, and which include mention of his service-connected seizure disorder, is new and material.  Accordingly, as the May 1986 rating decision never became final, the case is more appropriately characterized as entitlement to service connection for the cause of the Veteran's death, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her substantive appeal received in July 2011, the appellant claimed that records of the Veteran's treatment, including from the VAMC Birmingham, would show the seriousness of the Veteran's service-connected seizure disorder, which she believes contributed to his death.  A review of the claims file shows that from 1981 to 1985, several requests for VA treatment records were made, but the responses did not yield complete records.  No VA records were received for the period from September 1981 to July 1985, although there is evidence that the Veteran was treated during this time period.  For example, the report of the July 1985 VA hospitalization referred to a hospitalization in the facility a month earlier.  All available VA treatment records for the period from September 1981 through April 1986 must be obtained.  

In October 2011, a VA opinion was obtained; however, this DBQ opinion addressed the question of whether the Veteran's prostate cancer was caused or aggravated by his service-connected seizure disorder.  This may be said to satisfactorily address whether the seizure disorder was a principle cause of death, which requires that the disability must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  38 C.F.R. § 3.312(b) (2015).  

However, the opinion is not sufficient to address whether the seizure disorder constituted a contributory cause of death, as defined in 38 C.F.R. § 3.312(c) (2015).  Specifically, a contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are also primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

An opinion must be obtained that addresses whether the seizure disorder was a contributory cause of death.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment at the Birmingham, Alabama, VAMC for the period from September 1981 to April 1986, to include the results of all imaging and other studies and tests.  All necessary attempts to obtain these records, including from archive storage, must be made.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Then, forward the claims file to an appropriate physician for an opinion as to whether it is at least as likely as not that the Veteran's service-connected seizure disorder was a contributory cause of his death in April 1986.  The primary cause of death was metastatic cancer of the prostate.  The claims file, to include a complete copy of this remand, must be reviewed by the physician, in conjunction with the opinion.  The opinion should address the following:  

*  Whether it is at least as likely as not that a service-connected seizure disorder, to include medication taken for the condition, contributed substantially or materially to cause death, that it combined to cause death, or that it aided or lent assistance to the production of death; 

*  Whether it is at least as likely not that there were resulting debilitating effects and general impairment of health, due to the seizure disorder and/or medication taken for the disorder, to an extent that they rendered the veteran materially less capable of resisting the effects of the metastatic prostate cancer which was the primary cause of death; or 

*  Whether there is a reasonable basis for holding that the service-connected seizure disorder, to include the medication taken for the disorder, was of such severity as to have a material influence in accelerating death. 

The complete rationale for all conclusions should be provided in the opinion.  

4.  Then, the RO should review the claim for service connection for the cause of the Veteran's death in light of all evidence of record.  If the decision is less than a full grant of the benefits sought, the Appellant and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




